     Case 3:20-cv-00466-LAB-RBB Document 12 Filed 05/06/20 PageID.37 Page 1 of 4


 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
 8                        SOUTHERN DISTRICT OF CALIFORNIA
 9
10   ERICA DAWN HAYWOOD,                                 Case No.: 3:20-cv-0466-LAB-RBB
     Inmate Booking No. 19750859,
11
                                        Plaintiff,       ORDER DENYING MOTION TO
12                                                       PROCEED IN FORMA PAUPERIS
                          vs.                            PURSUANT TO 28 U.S.C. § 1915(a)
13
     SAN DIEGO COUNTY SHERIFF;                           AND DISMISSING CIVIL ACTION
14   JAIL DOCTORS; STATE BOARD OF                        WITHOUT PREJUDICE FOR
     COMMUNITY CORRECTIONS,                              FAILING TO PREPAY FILING
15
                                                         FEES REQUIRED BY
16                                    Defendant.         28 U.S.C. § 1914(a)
17
                                                         [ECF No. 11]
18
19
20         Erica Dawn Haywood (“Plaintiff”), currently housed at the Las Colinas Detention
21   and Reentry Facility located in Santee, California, and proceeding pro se, initially filed a
22   Complaint pursuant to the Civil Rights Act, 42 U.S.C. § 1983 in the Northern District of
23   California. (See Compl., ECF No. 1.) On March 11, 2020, United States Magistrate
24   Judge Joseph Spero determined that Plaintiff’s claims arose from events that occurred in
25   San Diego and transferred the matter to this Court. (ECF No. 5.)
26         She did not prepay the civil filing fee required by 28 U.S.C. § 1914(a) at the time
27   she submitted her Complaint, but instead she filed Motion to Proceed In Forma Pauperis
28   (“IFP”) pursuant to 28 U.S.C. § 1915(a). (See ECF No. 2.)
                                                     1
                                                                               3:20-cv-0466-LAB-RBB
     Case 3:20-cv-00466-LAB-RBB Document 12 Filed 05/06/20 PageID.38 Page 2 of 4


 1         However, Plaintiff failed to provide certified copy of her Inmate Trust Account
 2   Statement Report for the 6-month period immediately preceding the filing of her
 3   Complaint as required by 28 U.S.C. § 1915(a)(2). Thus, the Court DENIED her Motion
 4   to Proceed IFP and granted her leave to file a renewed Motion to Proceed IFP, “together
 5   with a certified copy of her 6-month Inmate Trust Account Statement Report” within 45
 6   days from the date the Order was filed. (See March 8, 2020 Order, ECF No. 8 at 3)
 7   (emphasis in original.)
 8         On April 23, 2020, Plaintiff filed her renewed Motion to Proceed but again failed
 9   to provide a certified copy of her Inmate trust Account Statement. (See ECF No. 11.)
10   I.    Motion to Proceed IFP
11         All parties instituting any civil action, suit or proceeding in a district court of the
12   United States, except an application for writ of habeas corpus, must pay a filing fee of
13   $400. See 28 U.S.C. § 1914(a).1 An action may proceed despite a plaintiff’s failure to
14   prepay the entire fee only if she is granted leave to proceed IFP pursuant to 28 U.S.C.
15   § 1915(a). See Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, if the
16   plaintiff is a prisoner at the time of filing, she may be granted leave to proceed IFP, but
17   he nevertheless remains obligated to pay the entire fee in “increments,” see Williams v.
18   Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), regardless of whether his case is ultimately
19   dismissed. See 28 U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th
20   Cir. 2002). A “prisoner” is defined as “any person” who at the time of filing is
21   “incarcerated or detained in any facility who is accused of, convicted of, sentenced for, or
22   adjudicated delinquent for, violations of criminal law or the terms or conditions of parole,
23   probation, pretrial release, or diversionary program.” 28 U.S.C. § 1915(h).
24
25
26   1
      In addition to the $350 statutory fee, civil litigants must pay an additional administrative
27   fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court
     Misc. Fee Schedule, § 14 (eff. June. 1, 2016). The additional $50 administrative fee does
28   not apply to persons granted leave to proceed IFP. Id.
                                                    2
                                                                                 3:20-cv-0466-LAB-RBB
     Case 3:20-cv-00466-LAB-RBB Document 12 Filed 05/06/20 PageID.39 Page 3 of 4


 1         Prisoners seeking leave to proceed IFP must also submit a “certified copy of the[ir]
 2   trust fund account statement (or institutional equivalent) . . . for the 6-month period
 3   immediately preceding the filing of the complaint.” 28 U.S.C. § 1915(a)(2). From the
 4   certified trust account statement, the Court must assess an initial payment of 20% of (a)
 5   the average monthly deposits in the account for the past six months, or (b) the average
 6   monthly balance in the account for the past six months, whichever is greater, unless the
 7   prisoner has no assets. See 28 U.S.C. § 1915(b)(1), (4); Taylor, 281 F.3d at 850. After,
 8   the Court orders the institution having custody of the prisoner to collect subsequent
 9   payments, assessed at 20% of the preceding month’s income, in any month in which his
10   account exceeds $10, and forward them to the Court until the entire filing fee is paid. See
11   28 U.S.C. § 1915(b)(2).
12         While Plaintiff has filed a Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a),
13   she again has failed to attach a certified copy of her Inmate Trust Account Statement
14   Report for the 6-month period immediately preceding the filing of her Complaint. See 28
15   U.S.C. § 1915(a)(2); S.D. Cal. CivLR 3.2. Section 1915(a)(2) clearly requires that
16   prisoners “seeking to bring a civil action . . . without prepayment of fees . . . shall submit
17   a certified copy of the trust fund account statement (or institutional equivalent) . . . for the
18   6-month period immediately preceding the filing of the complaint.” 28 U.S.C.
19   § 1915(a)(2) (emphasis added).
20         Without her certified trust account statements, the Court is unable to assess the
21   appropriate amount of the initial filing fee which is statutorily required to initiate the
22   prosecution of this action. See 28 U.S.C. § 1915(b)(1).
23   II.   Conclusion and Order
24         For this reason, IT IS ORDERED that:
25         (1)    Plaintiff’s Motion to Proceed IFP (ECF No. 11) is DENIED and the action
26   is DISMISSED without prejudice based on her failure to prepay the $400 filing fee
27   required by 28 U.S.C. § 1914(a).
28   ///
                                                    3
                                                                                  3:20-cv-0466-LAB-RBB
     Case 3:20-cv-00466-LAB-RBB Document 12 Filed 05/06/20 PageID.40 Page 4 of 4


 1         (2)    Plaintiff is GRANTED forty-five (45) days from the date of this Order in
 2   which to re-open her case by either: (1) paying the entire $400 statutory and
 3   administrative filing fee in one lump-sum, or (2) filing a renewed Motion to Proceed IFP,
 4   which includes a completed prison certificate and/or a certified copy of her Inmate Trust
 5   Account Statement Report for the 6-month period preceding the filing of her Complaint
 6   pursuant to 28 U.S.C. § 1915(a)(2) and S.D. Cal. CivLR 3.2(b).
 7         (3)    The Clerk of the Court is DIRECTED to provide Plaintiff with a Court-
 8   approved form “Motion and Declaration in Support of Motion to Proceed IFP” for her
 9   use and convenience. But if Plaintiff neither pays the $400 filing fee in full, nor
10   sufficiently completes and files a renewed Motion to Proceed IFP, together with a
11   certified copy of her 6-month Inmate Trust Account Statement Report within 45 days, this
12   case will remain dismissed without prejudice pursuant to 28 U.S.C. § 1914(a), and
13   without any further Order of the Court.
14         IT IS SO ORDERED.
15
16   Dated: May 5, 2020
17                                               Hon. Larry Alan Burns, Chief Judge
                                                 United States District Court
18
19
20
21
22
23
24
25
26
27
28
                                                   4
                                                                                3:20-cv-0466-LAB-RBB
